      Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 1 of 38



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 DEL RIO DIVISION

DENISE TORRES,                                )
                                              )
              Plaintiff,                      )
                                              )
      vs.                                     )          Case No.
                                              )
TURTLE CREEK ASSETS, LTD.                     )
                                              )
              Defendant.                      )
                                              )

                                PLAINTIFF’S COMPLAINT

      Plaintiff, DENISE TORRES (“Plaintiff”), through her attorney, Agruss Law Firm, LLC,

alleges the following against Defendant, TURTLE CREEK ASSETS, LTD. (“Defendant”):

                                     INTRODUCTION

   1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act 15 U.S.C. § 1692,

      et seq. (“FDCPA”).

                                  JURISDICTION & VENUE

   2. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, and 15 U.S.C. § 1692k.

   3. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

      actions may be brought and heard before “any appropriate United States district court

      without regard to the amount in controversy.”

   4. Venue is proper in the United States District Court for the Southern District of Texas

      because Defendant does or transacts business in this District.




                                                  1
        Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 2 of 38



                                                   PARTIES

    5. Plaintiff is a natural person residing in the City of Eagle Pass, Maverick County, State of

        Texas and is a “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(3).

    6. At all relevant times herein, Defendant was a company engaged, by use of the mails and

        telephone, in the business of collecting a debt from Plaintiff which qualifies as a “debt,”

        as defined by the FDCPA, 15 U.S.C. § 1692a(5).1

    7. The principal purpose of Defendant’s business is the collection of debts it purchased from

        third parties, using interstate commerce or the mails, and therefore is a “debt collector” as

        defined by the FDCPA, 15 U.S.C. § 1692a(6).

    8. Defendant is a “debt collector” pursuant to 15 U.S.C. § 1692a(6) of the FDCPA because

        in the process of collecting its own debts, it uses any name other than its own which would

        indicate that a third person is collecting or attempting to collect such debts.

    9. Section 392.001(7) of the Texas Debt Collection Act (“TDCA”) defines a “third-party

        debt collector” as being the same as a “debt collector” as defined by 15 U.S.C. § 1692a(6)

        of the FDCPA.

    10. Pursuant to § 392.101(a) of the TDCA “[a] third-party debt collector . . . may not engage

        in debt collection unless the third-party debt collector . . . has obtained a surety bond

        issued by a surety company authorized to do business in this state as prescribed by this

        section.”




1
  Other lawsuits have been filed against Defendant for unlawful debt collection. For example, Defendant was named
a defendant in at least two FDCPA lawsuits recently filed based on allegations of Defendant making empty threats to
consumers to coerce the consumers into making a payment to Defendant. See Daniel Aveline v. Turtle Creek Assets,
Ltd., Case No 2:19-cv-120 (N.D. Ind. March 27, 2019) (Doc. No. 1, ¶¶ 23-24); Brooke Watts v. Turtle Creek Assets,
Ltd., Case No 3:19-cv-00055 (M.D. Miss. March 28, 2019), (Doc. No. 1 ¶¶ 21-26).
                                                          2
           Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 3 of 38



       11. Because Defendant is a “third-party debt collector” pursuant to § 392.101(a) of TDCA, it

           has secured a surety bond and filed it with the Office of the Texas Secretary of State.

       12. According to the Office of the Texas Secretary of State’s website, as a result of a Debt

           Collector Search, Defendant filed its bond on May 10, 2017, is in active status, and is

           bonded by the Hartford Casualty Insurance Company.2 (A true-and-correct copy of the

           search results for Defendant is attached hereto as Exhibit A).

       13. Defendant is a Texas business corporation and debt collector headquartered in the City of

           Dallas, Dallas County, State of Texas.

       14. According to the Office of the Texas Comptroller of Public Accounts’ website, as a result

           of a Taxable Entity Search, Defendant’s mailing address is: 5331 Spring Valley Road,

           Dallas, TX 75254-3009.3 (A true-and-correct copy of the search results for Defendant is

           attached hereto as Exhibit B).

       15. During the course of its attempts to collect debts, Defendant sends to alleged debtors bills,

           statements, and/or other correspondence, via the mail and/or electronic mail, and initiates

           contact with alleged debtors via various means of telecommunication, such as by

           telephone and facsimile.

                                                   BACKGROUND

       16. Aaron’s, Inc. (hereinafter, “Aaron’s”) is a rental company with its headquarters located in

           Atlanta, Georgia. See Aaron's, Inc. v. Turtle Creek Assets, Ltd., Case No. 1:15-cv-03658

           (N.D. Ga. Oct. 15, 2015) (Doc. No. 1-1, p.1).




2
    https://direct.sos.state.tx.us/debtcollectors/dcsearch.asp (last accessed May 21, 2019).
3
    https://mycpa.cpa.state.tx.us/coa/coaSearchBtn (last accessed May 21, 2019).
                                                                3
   Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 4 of 38



17. Aaron’s sells to Defendant its unpaid consumer rental purchase agreement accounts, which

   have been charged off by Aaron’s (“Consumer Paper”). Id. (Doc. No. 1-1, p.1).

18. The accounts purchased by Defendant from Aaron’s, which comprise the Consumer Paper,

   were charged-off as uncollectible in accordance with the usual and customary practices of

   Aaron’s. Id. (Doc. No. 1-1, p.1).

19. In connection with the Consumer Paper that Defendant purchases from Aarons, Defendant

   represents and warranties that Defendant has complied with, and is in compliance, in all

   material respects, with each law that is applicable to Defendant, or the purchase,

   ownership, use, and collection of the Consumer Paper, including, but without limitation,

   the Gramm–Leach–Bliley Act, the Fair Debt Collection Practices Act, the Fair Credit

   Reporting Act, and all other United States federal and state laws that pertain to the

   extension of consumer credit and/or the collection of consumer credit obligations. Id.

   (Doc. No. 1-1, pp. 2, 8).

20. In connection with the Consumer Paper that Defendant purchases from Aaron’s,

   Defendant represents and warranties that Defendant shall not use the name of Aaron’s in

   any way in the operation of its collection of the accounts which comprise the Consumer

   Paper including, but not limited to, checks, drafts, letters, and forms, except that Aaron’s

   shall permit Defendant to refer to a purchased account in the body of a collection letter as

   an account purchased from Aaron’s. Id. (Doc. No. 1-1, p.5).

21. Aaron’s sells its delinquent Consumer Paper to Defendant at a fraction of its face value.

   See Turtle Creek Assets, Ltd. v. Aaron’s Inc., Case No 1:15-cv-03851 (N.D. Tex. Nov. 3,

   2015). (Doc. No. 1, ¶ 1).



                                            4
   Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 5 of 38



22. Defendant purchases Consumer Paper from Aaron’s, Defendant seeks to enforce the

   Consumer Paper itself or repackage the Consumer Paper by region and sell it. Id. (Doc.

   No. 1, ¶ 2).

23. As of November 2015, Defendant had purchased over $835 Million in Consumer Paper

   from Aaron’s. Id. (Doc. No. 1, ¶ 5).

24. Aaron’s is a specialty retailer who “markets its goods and services primarily to sub-prime

   customers by offering high-interest financing or payment options.          However, those

   payment plans often result in consumer default.” Id. (Doc. No. 1, ¶ 11).

25. Defendant is “a privately-owned Dallas-based company in the business of purchasing

   large amounts of delinquent Consumer Paper from banks, credit card companies, and

   consumer finance companies. As part of its business model, [Defendant] enters into

   contracts with large portfolio debt-sellers, re-packages the purchased Consumer Paper by

   state or region, and then either seeks to enforce the Consumer Paper itself, or sells the re-

   packaged Consumer Paper to downstream buyers by region for a margin. [Defendant] has

   bought and sold several billions-of-dollars of paper through years.” Id. (Doc. No. 1, ¶

   12).

26. “In early 2010, [Defendant] approached Aaron’s about purchasing its Consumer Paper

   that it had charged-off as uncollectible. After months of negotiations, [Defendant] agreed

   to purchase a large bulk file of Aaron’s Consumer Paper. Once [Defendant] purchased a

   large bulk file of Aaron’s Consumer Paper, it re-packaged it by region and sold it to

   downstream buyers across the country for a margin. Over the course of the next two years,

   [Defendant] continued to buy Aaron’s Consumer Paper and sell it to downstream buyers.”

   Id. (Doc. No. 1, ¶ 13).

                                             5
           Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 6 of 38



       27. From June 15, 2012 to February 15, 2013, “Aaron’s agreed to sell approximately $11-13

           Million of its Accounts to [Defendant] . . . in exchange for [Defendant] paying Aaron’s

           1.50% of the Accounts’ face value.” Id. (Doc. No. 1, ¶ 15).

       28. The following websites belong to Defendant: (1) http://forwardproperties.net (“Forward

           Properties”);      and    (2)    http://www.turtlecreekassets.com/category/turtle-creek-assets/

           (“Turtle Creek Assets”).

       29. Defendant’s Forward Properties website contains the following disclosures: “[p]lease note

           that this communication is from a debt collector and this is an attempt to collect a debt.

           Any      information       obtained      will    be   used   for   that   purpose”   and   “[a]t

           www.forwardproperties.net, you can find the same important information as on your

           customer letter, such as the original creditor, seller, merchant, account balance, account

           offers, and more.” (A true-and-correct copy of which is attached hereto as Exhibit C).4

       30. Defendant’s Turtle Creek Assets website contains the following disclosures: “[Defendant]

           is a recognized leader in the global receivables trading and debt collection industry for

           over twenty years,” “[i]f you received a certified letter regarding your Aaron’s Rent to

           Own account from Turtle Creek Assets LLC, please call the following number

           IMMEDIATELY to resolve your account status and avoid a possible criminal complaint

           being filed: 1-888-427-0997” and “[f]ailure to return rental property is a crime and

           criminal complaints are actively being filed by Turtle Creek Assets throughout the

           country. Click here to view the thousands of criminal complaints that have already been




4
    http://forwardproperties.net (last accessed May 21, 2019).
                                                            6
          Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 7 of 38



          filed by Aaron’s: Rent to Own in North Carolina.” (A true-and-correct copy of which is

          attached hereto as Exhibit D).5

      31. Defendant’s website contains links to the following articles: “HOW RENTING

          FURNITURE IN TEXAS CAN LAND YOU IN JAIL,” “PENNSYLVANIA

          PROSECUTERS PURSUE CHARGES FOR PEOPLE WHO FALL EBHIND ON

          RENT-TO-OWN PAYMENTS,” “WOMEN UPSET AFTER THEY SAID AARON’S

          HAD THEM ARRESTED,” and “POLICE OBTAIN A WARRANT FOR LOCAL MAN

          ON THEFT CHARGES.” See Exhibit D.

                                                   FACTS

      32. Within the one year preceding the filing of this Complaint, Defendant contacted Plaintiff

          in an attempt to collect an alleged outstanding consumer debt originating with Aaron’s.

      33. In April 2019, in its attempt to collect the alleged debt owed by Plaintiff, Defendant sent

          Plaintiff a collection letter (hereinafter, “Collection Letter”). (A true-and-correct copy of

          which is attached hereto as Exhibit E).

      34. The Collection Letter was purportedly sent to Plaintiff from “TCA Rentals, LLC” with its

          address being 5331 Spring Valley Road, Dallas, Texas 75254.

      35. According to the Office of the Texas Secretary of State’s website, as a result of a Business

          Registration Search, “TCA Rentals, LLC” does not exist.6

      36. Defendant sends slightly different collection letters to other alleged debtors in the State of

          Texas. (A true-and-correct copy of an example of that collection letter (hereinafter,




5
    http://www.turtlecreekassets.com/category/turtle-creek-assets/ (last accessed May 21, 2019).
6   https://mycpa.cpa.state.tx.us/coa/coaSearchBtn (last accessed May 21, 2019).
                                                            7
        Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 8 of 38



        “Alternate Texas Collection Letter”) Defendant recently sent to another alleged debtor in

        Texas is attached hereto as Exhibit F).

    37. The Alternate Texas Collection Letter was purportedly sent from “TCA Rentals, LLC”

        with its address being 20311 Chartwell Center Drive, Suite #250, Charlotte, NC 28031.

    38. According to the Office of the North Carolina Secretary of State’s website, as a result of

        a Business Registration Search, “TCA Rentals, LLC” does not exist.7

    39. Although “TCA Rentals, LLC” has the suffix “LLC” designating that it is supposedly a

        limited liability company, “TCA Rentals, LLC” it is not a legal entity.

    40. Defendant sends similar collection letters to alleged debtors in other states as well. For

        example, Defendant sends similar collection letters to alleged debtors in the State of

        Georgia. (A true-and-correct copy of a collection letter (hereinafter, “Georgia Collection

        Letter”) Defendant recently sent to an alleged debtor in Georgia is attached hereto as

        Exhibit G).

    41. As shown on the Georgia Collection Letter, Defendant also holds itself out as “Turtle

        Creek Assets, LLC”. (emphasis added).

    42. According to the Office of the Georgia Secretary of State’s website, as a result of a

        Business Search, “Turtle Creek Assets, LLC” does not exist.8

    43. According to the Office of the North Carolina Secretary of State’s website, as a result of

        a Business Registration Search, “Turtle Creek Assets, LLC” does not exist.9

    44. According to the Office of the Texas Comptroller of Public Accounts’ website, as a result

        of a Taxable Entity Search, “Turtle Creek Assets, LLC” does not exist.10


7 https://www.sosnc.gov/online_services/search/by_title/_Business_Registration (last accessed May 21, 2019).
8 https://ecorp.sos.ga.gov/BusinessSearch (last accessed May 21, 2019).
9 https://www.sosnc.gov/online_services/search/by_title/_Business_Registration (last accessed May 21, 2019).
10 https://mycpa.cpa.state.tx.us/coa/coaSearchBtn (last accessed May 21, 2019).

                                                           8
   Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 9 of 38



45. Although “Turtle Creek Assets, LLC” has the suffix “LLC” designating that it is

   supposedly a limited liability company, “Turtle Creek Assets, LLC” it is not a legal entity.

46. Like “TCA Rentals, LLC,” “Turtle Creek Assets, LLC” is another phony legal-entity alias

   used by Defendant.

47. The moniker “TCA Rentals, LLC” is nothing more than a false, misleading, or deceptive

   alias used by Defendant in a thinly-veiled attempt to hold itself out as a rental company to

   make its debt collection attempts to appear legitimate.

48. Defendant is behind the façade of TCA Rentals, LLC and Defendant is nothing more than

   a debt buyer.

49. “TCA Rentals, LLC” is not the true name of the Defendant’s business, company, or

   organization.

50. Just like the Collection Letter, the Georgia Collection Letter identifies the address of Turtle

   Creek Assets, LLC as 5331 Spring Valley Road, Dallas, TX 75254.

51. As introduced above, according to the Office of the Texas Comptroller of Public

   Accounts’ website, as a result of a Taxable Entity Search, Defendant’s mailing address is

   also 5331 Spring Valley Road, Dallas, TX 75254.

52. Just like the Collection Letter, the Georgia Collection Letter identifies the call back number

   to Turtle Creek Assets, LLC as “1-888-399-1701”.

53. Just like the Collection Letter, the Georgia Collection Letter identifies the fax number to

   Turtle Creek Assets, LLC as “214-593-2328”.

54. Just like the Collection Letter, the Alternate Texas Collection Letter and Georgia

   Collection Letter seeks to collect on a debt allegedly originating from an Aaron’s account.



                                               9
  Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 10 of 38



55. Just like the Collection Letter, the Alternate Texas Collection Letter and the Georgia

   Collection Letter refers to the sender as “A Receivables Trading Company.”

56. The design, layout, fonts, colors, and content among the Collection Letter, the Alternate

   Texas Collection Letter, and the Georgia Collection Letter are strikingly similar.

57. One telling difference among the Collection Letter, the Alternate Texas Collection Letter

   and the Georgia Collection letter is the inclusion of the website address of

   “www.forwardproperties.net” in the Georgia Collection Letter as the sender’s web

   address.

58. As introduced above, www.forwardproperties.net is one of Defendant’s website addresses.

59. Under the heading “PRIVACY NOTICE” on the attached Exhibit A, Defendant’s website

   indicates that it is the website of “Turtle Creek Assets, Ltd.”

60. Turtle Creek Assets, Ltd., Turtle Creek Assets, LLC, and TCA Rentals, LLC are one and

   the same.

61. The Collection Letter seeks to collect a purported consumer debt incurred for personal,

   family or household purposes.

62. The Collection Letter contains several false, deceptive, or misleading statements. For

   example:

       a. “Pursuant to Texas laws (Texas Penal Code § 31.04 – THEFT OF SERVICE),

           YOU HAVE FIVE (5) DAYS FROM THE RECEIPT OF THIS DEMAND TO

           RETURN THE LEASED PROPERTY TO THE LESSOR AT THE

           ADDRESS SPECIFIED IN THE RENTAL CONTRACT OR A CRIMINAL

           COMPLAINT WILL BE FILED WITH THE PROPER AUTHORITIES

           FOR CRIMINAL PROSECUTION.” (emphasis in original).

                                             10
  Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 11 of 38



       b. “If you are unable to return the below mentioned merchandise, please call the

           following number within (forty-eight) 48 hours of the receipt of this letter TO

           AVOID CRIMINAL CHARGES BEING FILED (refer to backside): 1-888-427-

           0997.”

       c. The Collection Letter represents that Plaintiff could be sentenced to imprisonment.

60. Defendant has no interest in the return of any property it may be entitled to repossess.

61. The Collection Letter demands that the leased property be returned within five (5) days

   from receipt of the Collection Letter or the Plaintiff will be criminally prosecuted.

62. However, the Collection Letter only vaguely instructs the Plaintiff to return the property to

   the “address specified in the rental contract.”

63. Defendant assumes that Plaintiff would still have the rental contract even though the

   alleged debt was incurred over 3 years ago.

64. Defendant’s failure to explicitly inform Plaintiff precisely where Defendant wants the

   property to be returned further demonstrates that Defendant has no interest in the return of

   the property it may be entitled to be repossess.

65. In recent years, Aaron’s has reduced the amount of its storefronts nationwide by

   approximately 20%.

66. Given the combination of the alleged debt being incurred over 3 years ago, the Defendant

   not providing the address where the property is to be returned, and the reduction of Aaron’s

   storefronts by approximately 20% in recent years, makes it difficult for consumers, like the

   Plaintiff, to return the property as instructed by the Collection Letter.

67. The Collection Letter’s instruction to return the property is deceptive.



                                             11
  Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 12 of 38



68. When Defendant receives a call placed to 1-888-427-0997, Defendant’s representative

   answers the call and attempts to collect debts.

69. Defendant’s only interest is in collecting on the alleged debt. (A true-and-correct copy of

   documentation demonstrating an example that Defendant’s only interest is in collecting

   on alleged debts—and not the return of property—is attached hereto as Exhibit H).

70. Defendant cannot file criminal charges against Plaintiff.

71. At best, Defendant can request for a district attorney to pursue criminal charges against

   Plaintiff.

72. Arguendo, even if Defendant were able to request that a district attorney take some action

   against Plaintiff, it is the district attorney’s decision to charge Plaintiff with a crime—not

   the Defendant’s.

73. Arguendo, even if a district attorney were to pursue criminal charges against Plaintiff, such

   charges do not automatically mean that the district attorney would secure a conviction—

   let alone a judge or jury then deciding to imprison the Plaintiff.

74. The Collection Letter includes several false, deceptive, or misleading statements about the

   Texas laws that it cites.

75. Plaintiff received the Collection Letter via certified US Mail on April 29, 2019.

76. Terrified by the Collection Letter she received, Plaintiff called the Defendant at 1-888-

   427-0997 and spoke with one of Defendant’s female collectors, Mrs. Burris.

77. During the conversation, Plaintiff explained that her account with Aaron’s was paid.

78. Defendant’s female collector was unmoved by Plaintiff’s dispute and demanded that

   Plaintiff pay in full or set-up a monthly payment plan for at least $186.00 per month—

   which must be paid by credit or debit card.

                                             12
  Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 13 of 38



79. Defendant’s female collector threatened to send Plaintiff to court.

80. More than 5 days have passed since Plaintiff received the Collection Letter.

81. Plaintiff has not returned the alleged leased property to Defendant.

82. To date, Defendant has not requested that criminal charges be pursued against Plaintiff.

83. To date, Defendant has not taken any legal action against Plaintiff.

84. Defendant’s acts as described above were done intentionally with the purpose of terrifying

   and coercing Plaintiff to pay the alleged debt.

85. The natural consequence of Defendant’s acts was harassment, oppression and abuse of the

   Plaintiff.

86. The natural consequence of the language Defendant used in the Letter was to abuse the

   reader of the Collection Letter.

DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

87. Plaintiff hereby incorporates the preceding paragraphs as if set forth in full herein.

88. Based upon the foregoing, Defendant’s conduct violated the FDCPA as follows:

       a. Engaging in any conduct the natural consequence of which is to harass, oppress or

           abuse any person in connection with the collection of a debt in violation of § 1692d;

       b. Using any false, deceptive, or misleading representation or means in connection

           with the collection of any debt when Defendant engaged in, at least, the following

           discrete violations of § 1692e;

       c. Threatening to take action that cannot legally be taken or that is not intended to be

           taken in violation of § 1692e(5);

       d. Using any false representation or deceptive means to collect or attempt to collect

           any debt when Defendant engaged in, at least, the foregoing discrete violations of

                                               13
     Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 14 of 38



              § 1692e alleged herein, in violation of § 1692e(10);

          e. Ignoring Plaintiff’s oral dispute of the validity of the alleged debt and continuing

              to assume the validity of the alleged debt in violation of § 1692g(a)(3); and

          f. Engaging in collection activities and communication during the time period

              prescribed in § 1692g(a) and (b) that overshadowed or was inconsistent with the

              disclosure of the consumer’s right to dispute the debt in violation of § 1692g(b).

      WHEREFORE, Plaintiff, DENISE TORRES, respectfully requests judgment be entered

against Defendant, TURTLE CREEK ASSETS, LTD., for the following:

   89. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

      U.S.C. 1692k;

   90. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

      15 U.S.C. 1692k; and

   91. Any other relief that this Honorable Court deems appropriate

      DATED: May 28, 2019                   RESPECTFULLY SUBMITTED,

                                     By: /s/ Michael S. Agruss
                                            Michael S. Agruss
                                            IL State Bar #: 6281600
                                            Agruss Law Firm, LLC
                                            4809 N. Ravenswood Ave., Suite 419
                                            Chicago, IL 60640
                                            Tel: 312-224-4695
                                            Fax: 312-253-4451
                                            michael@agrusslawfirm.com
                                            Attorney for Plaintiff




                                               14
Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 15 of 38




            EXHIBIT A
012312435                                         6789ÿ 179Filed
                    Case 2:19-cv-00025-AM-VRG Document       ÿ705/28/19 Page 16 of 38
ÿ!""#ÿ$%ÿÿ
&'(&ÿ)*(+#
                                                  &,-.ÿ!$//,0.$1ÿ,2103
  794ÿ552343ÿ6ÿ97ÿ77ÿ8447ÿ 7ÿ89ÿÿ999:ÿ789ÿ 79ÿÿ79ÿ87ÿ6;ÿ74<<4<ÿ4ÿ789
   794ÿ4ÿ77ÿ47ÿ97ÿ999:ÿ789ÿ 79ÿÿ79ÿ87ÿÿ8947ÿÿ79:ÿ8 4ÿ4ÿ67ÿÿ:ÿ6ÿ97
  8 4ÿ=9ÿ97ÿ>667ÿ6ÿ97ÿ779:ÿ6ÿ997ÿ
  ÿ
  >4ÿ9ÿ97?ÿ:ÿ4ÿ7ÿ6ÿ4@ÿ4ÿ74997ÿ99ÿ@7ÿ67ÿ789ÿ 79ÿ8 4ÿ=9ÿ97ÿ>667ÿ6ÿ97ÿ779:
   6ÿ997ÿ77ÿ7ÿ79ÿ=ÿ497?ÿ-2A,Bÿ$Cÿ.3,ÿDC%$1E2.D$Cÿ%D/,BÿFD.3ÿ.3,ÿG%%D0,ÿ$%ÿ.3,ÿ,01,.21Hÿ$%ÿ.2.,?
  =797ÿ97ÿ8 4ÿÿ9@7?ÿ744<ÿ4794?ÿÿÿ8774ÿ477ÿI ÿ67ÿ:7ÿ7ÿ787
  &,-.ÿ!$//,0.$1ÿJD/,ÿKLE-,1                                 .2.LA
                                                              ÿ
  M1DC0DN2/ÿK2E,
  997ÿ77Oÿ79
  BB1,AA

   !D.H

   .2.,                                                   PDNÿ!$B,
    ÿ
   Q$CBDCRÿ!$EN2CHÿK2E,
   7ÿÿÿÿÿÿ99ÿ>@7ÿ
  ÿ
  J$LCBSÿ3ÿÿ&DAN/2H,BSÿÿ3
    T4ÿU;7ÿL1./,ÿ!1,,VÿAA,.AWÿ+.BX             Yÿ3
    I7          Z[[\ÿN1DCRÿ'2//,Hÿ"$2Bÿ
                      &2//2AWÿÿ]Z^Z_ÿ ÿ
    87ÿU;87 ^`\]``a]ÿ
    99           0.Db,ÿ
    697ÿ87        Zc\`c^`\]ÿ
     4794 ÿ
    697
    T 47            ÿ
    d 44<           *21.%$1Bÿ!2AL2/.Hÿ(CAL12C0,ÿ!$EN2CHÿÿ
       ;4:
    d 4ÿU           ^`QQ*"ZZ^Zÿ

e4994ÿÿ
    777ÿÿ4 ÿ677ÿ6ÿ9ÿ7@7
99117999791789 7916 7                                                                  312
012312435                                         6789ÿ 179Filed
                    Case 2:19-cv-00025-AM-VRG Document       ÿ705/28/19 Page 17 of 38
   ÿ77ÿ7ÿ7997ÿÿ789ÿ 79ÿÿ7ÿ7ÿÿ!7ÿ"#$%ÿ
   &77ÿ'7ÿ(77ÿ79ÿÿ97ÿ97ÿ97ÿ6789ÿ 79ÿ(ÿ7)977ÿ*7ÿ7ÿ'7ÿ+ÿ ÿ)7ÿ87
'ÿÿ97ÿ99ÿÿ 7ÿ




99117999791789 7916 7                                                      212
Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 18 of 38




            EXHIBIT B
012312435                                     6789 ÿ
                 Case 2:19-cv-00025-AM-VRG Document  1 87Filed
                                                          ÿ05/28/19
                                                                       Page 19 of 38


                                                        

                                      !"#$%&'ÿ)!*ÿ+##,-".ÿ/.!.-&
                                             0 ÿ1ÿÿ4012312435ÿ322333

                          4567ÿ9:;<ÿ67ÿ=>?ÿ@ABB6C6<D?ÿB>EÿF6G6D;7ÿH6?5ÿ?5<ÿ@<CE<?:EIÿ>Bÿ@?:?<

                                 4JK4LMÿNKMMOÿP@@M4@QÿL4RS
                4<T:7ÿ4:TU:I<Eÿ=AVW<EX24X003YX50
                        Z:6G6D;ÿP[[E<77 0XX3ÿ\]^_ÿ̀0aabcÿdÿd0aa0eÿfgÿ30202hX445
       nÿK6;5?ÿ?>ÿ4E:D7:C?ÿiA76D<77ÿ6D 0jf]`b
                                  4<T:7
                     @?:?<ÿ>BÿF>EV:?6>D fg
        MBB<C?6k<ÿ@l@ÿK<;67?E:?6>DÿR:?< 4314312442
                 4<T:7ÿ@l@ÿF6G<ÿ=AVW<E4Y44X05525
                K<;67?<E<[ÿP;<D?ÿ=:V< _mdm^ÿÿb^_ab
       K<;67?<E<[ÿlBB6C<ÿ@?E<<?ÿP[[E<77 0XX3ÿ\]^_ÿ̀0aabcÿm0dÿd0aa0eÿfgÿ30202




 11888181887 9                                                         313
Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 20 of 38




            EXHIBIT C
012312435           Case 2:19-cv-00025-AM-VRG 67Document
                                                89 8ÿ8781ÿÿFiled
                                                                    8ÿ805/28/19
                                                                            ÿ Page 21 of 38



    67gAÿZÿi7<\A8C
    j=\\=8ÿk>ADC:=8D
    j=8C7]CÿlD
    i?:h7]<ÿm=C:]A




                      "#$ÿ&'(ÿ)'*+ÿ,+-./ÿ-$.ÿ(#$ÿ'01#
                      )'*+ÿ#2.3#415
                                            67879:89ÿ<=>?ÿ@ABCÿDC7?CÿDÿEA?AF
                                                          ÿ
                                                          ÿ
                      Gÿ6H8ÿIÿJ


 KLÿNOPQÿRSTLÿUVWWLOXY
 ÿ                                                                    ÿ

 Z8@[ÿ7CÿC:\AD[ÿ]>DC=\A?Dÿ\7<ÿ^7__ÿBAE:8@ÿ=8ÿ̀878]:7_ÿ]=\\:
                                                          ÿ C\A8CDFÿaAÿ>8@A?DC78@F
 bE:DÿcABD:CAÿc:__ÿEA_dÿ<=>ÿ>8@A?DC78@ÿCEAÿd?=]ADD[ÿ<=>?ÿ=dC:=8D[ÿ78@e\=DCÿ:\d=?C78C_<eE=cÿcAf?Aÿ]=\\:CCA@ÿC=ÿc=?g:89ÿC=9ACEA?ÿC=
 ?AD=_hAÿ<=>?ÿ@ABCF




                                                        ÿ



789 88781877                                                                                                 31!
012312435           Case 2:19-cv-00025-AM-VRG 67Document
                                                89 8ÿ8781ÿÿFiled
                                                                    8ÿ805/28/19
                                                                            ÿ Page 22 of 38




 "#$%&'ÿ$)*+ÿ,%--ÿ%.ÿ/#.$000

 12))./ÿ32/ÿ,/.3ÿ)43%)&ÿ5)+ÿ$)*6ÿ#&7ÿ.3#+3ÿ7)8&ÿ32/ÿ+)#7ÿ3)8#+7ÿ7/,3ÿ+/.)-*3%)&ÿ,$ÿ9#:%&'ÿ#ÿ4#$9/&3ÿ3)7#$0
                                                                                                             ÿ




                                                          ;<ÿ>?@AB
                                                                   ÿ
789 88781877                                                                              21!
012312435           Case 2:19-cv-00025-AM-VRG 67Document
                                                89 8ÿ8781ÿÿFiled
                                                                    8ÿ805/28/19
                                                                            ÿ Page 23 of 38
                                                              #$%&'ÿ$)ÿ*+,&-./$0ÿ12345
                                                             6789:;<=>?9:;ÿA:B<CCDB
                                                                E:FG>9:;ÿA:B<ADB
                                              ÿ                 EG89:;ÿCC:B<CHDB



                                         ÿ


                                                                    IJÿK-/L
                                        ÿ
     MNÿN8O7G>:PNÿ;7GÿF7ÿO78F:OFÿGQÿ:Fÿ7G>ÿF7RRST>NNÿ8GBUN>VÿQ7ÿBNÿB:;ÿ:QQ?QFÿ;7Gÿ?8ÿQNFF?8PÿGDÿ:ÿD:;BN8FÿDR:8ÿ:89ÿO:8ÿ9?>NOFÿ;7GÿF7ÿFWN
                                                        :DD>7D>?:FNÿB:?R?8Pÿ:99>NQQ
                                     ÿ




                                                       X$YY$0ÿZ%,'./$0'
                    \7]ÿ97ÿ^ÿB:_NÿD:;BN8FQÿF7ÿ̀G>FRNÿa>NN_ÿbQQNFQ
                    MNÿ7cN>ÿ:ÿd:>?NF;ÿ7Tÿ7DF?78QÿF7ÿB:_NÿD:;BN8Fÿ:QÿN:Q;ÿ:89ÿO78dN8?N8Fÿ:QÿD7QQ?URNe
                    f;ÿgW78Nhÿa:RRÿ:8ÿbOO7G8FÿiND>NQN8F:F?dNÿF7RRST>NNÿ:FÿjAHHkÿlmnSlnlAÿ9G>?8Pÿ7G>ÿW7G>Qÿ7Tÿ7DN>:F?78h
                    6789:;<=>?9:;ÿA:B<CCDBÿoE`
                    E:FG>9:;ÿA:B<ADBÿoE`
                    EG89:;ÿCC:B<CHDBÿoE`
                    f;ÿ6:?Rhÿp>Vÿ;7GÿB:;ÿQN89ÿOWNO_Qÿ:89ÿD:;BN8FQÿF7h
                    `G>FRNÿa>NN_ÿbQQNFQ
                    ÿ
                    ÿ

                    MW:Fÿ?8T7>B:F?78ÿ?Qÿ:d:?R:URNÿ78ÿB;ÿ:OO7G8Fÿ:Fÿ]]]eT7>]:>9D>7DN>F?NQe8NF
                    bFÿ]]]eT7>]:>9D>7DN>F?NQe8NFVÿ;7GÿO:8ÿq89ÿFWNÿQ:BNÿ?BD7>F:8Fÿ?8T7>B:F?78ÿ:Qÿ78ÿ;7G>ÿOGQF7BN>ÿRNFFN>VÿQGOWÿ:QÿFWN
                    7>?P?8:RÿO>N9?F7>VÿQNRRN>VÿBN>OW:8FVÿ:OO7G8FÿU:R:8ONVÿ:OO7G8Fÿ7cN>QVÿ:89ÿB7>Ne
                    ÿ
                    ÿ
                    ^rBÿ>N:9;ÿF7ÿB:_Nÿ:ÿD:;BN8FeÿMW:Fÿ97ÿ^ÿ97ÿ87]s
                    ^Tÿ;7Gÿ:>NÿW:d?8Pÿ:ÿFNOW8?O:Rÿ?QQGNÿ7>ÿQ7BNÿ7FWN>ÿ9?tOGRF;ÿ]?FWÿ;7G>ÿD:;BN8FVÿDRN:QNÿQDN:_ÿ]?FWÿ:8ÿbOO7G8F
                    iND>NQN8F:F?dNÿF7RRST>NNÿ:FÿjAHHkÿlmnSlnlAÿ9G>?8Pÿ7G>ÿW7G>Qÿ7Tÿ7DN>:F?78h
                    6789:;<=>?9:;ÿA:B<CCDBÿoE`
                    E:FG>9:;ÿA:B<ADBÿoE`
                    EG89:;ÿCC:B<CHDBÿoE`
                    ÿ
789 88781877                                                                                                        !1"
012312435           Case 2:19-cv-00025-AM-VRG 67Document
                                                89 8ÿ8781ÿÿFiled
                                                                    8ÿ805/28/19
                                                                            ÿ Page 24 of 38
                                                         HIJK&'LÿM#%J'N
                    ÿÿPQAE>/ÿRA//SÿTFF/EFUÿVEC
                                             CGÿ2CW<0ÿX-AB<ACÿ+A-D/AE=/FÿY.E/A.<E=-.<>UÿY.Z5ÿ=FÿC/>=[/A=.\ÿE,=Fÿ+A=[<Z]ÿ^-E=Z/
                    E-ÿ]-QÿE-ÿ\/./A<>>]ÿC/FZA=W/ÿE,/ÿ.-.DQW>=ZÿD/AF-.<>ÿ<.Cÿ_.<.Z=<>ÿ=.?-A;<E=-.ÿB/ÿ\<E,/Aÿ<W-QEÿ]-QUÿ<.C
                    -QAÿDA=[<Z]ÿDA<ZE=Z/FÿA/><E=.\ÿE-ÿFQZ,ÿ=.?-A;<E=-.ÿ<.Cÿ,-BÿE,-F/ÿDA<ZE=Z/FÿA/><E/ÿE-ÿE,/ÿDA-E/ZE=-.UÿQF/
                    <.CÿC=FZ>-FQA/ÿ-?ÿ]-QAÿ.-.DQW>=ZÿD/AF-.<>ÿ=.?-A;<E=-.ÿ2]-QAÿ̀RQFE-;/AÿY.?-A;<E=-.a5Gÿ+>/<F/
                    Z<A/?Q>>]ÿA/<CÿE,=Fÿ+A=[<Z]ÿ^-E=Z/Gÿbc&%ÿd$e#If&%J#$ÿg#ÿbNÿ"#hhN'%iÿj/ÿZ->>/ZEÿZ/AE<=.ÿD/AF-.<>
                    =.?-A;<E=-.ÿ<W-QEÿ]-Qÿ?A-;ÿE,/ÿ?->>-B=.\ÿF-QAZ/F0ÿkGÿY.?-A;<E=-.ÿB/ÿA/Z/=[/Cÿ?A-;ÿ]-QGÿP,=Fÿ;<]
                    =.Z>QC/0ÿlÿm-QAÿ.<;/ÿlÿTCCA/FFÿlÿn-Z=<>ÿn/ZQA=E]ÿ^Q;W/AÿlÿP/>/D,-./ÿ.Q;W/AÿlÿoE,/AÿA/>/[<.E
                    =.?-A;<E=-.ÿE,<Eÿ]-QÿDA-[=C/ÿpGÿY.?-A;<E=-.ÿ<W-QEÿ]-QAÿEA<.F<ZE=-.FÿB=E,ÿ-QAÿ<q>=<E/FUÿ-E,/AFÿ-AÿQFG
                    P,=Fÿ;<]ÿ=.Z>QC/0ÿlÿTZZ-Q.EÿW<><.Z/ÿlÿ+<];/.Eÿ,=FE-A]ÿlÿTZZ-Q.Eÿ<ZE=[=E]ÿrGÿY.?-A;<E=-.ÿB/ÿA/Z/=[/
                    ?A-;ÿZ-.FQ;/AÿA/D-AE=.\ÿ<\/.Z=/Fÿ2FQZ,ÿ<FÿZA/C=EÿFZ-A/Fÿ<.Cÿ,=FE-A]5ÿ<.Cÿ-E,/Aÿ=.?-A;<E=-.ÿA/><E=.\ÿE-
                    ]-QAÿZA/C=EB-AE,=./FFGÿs#tÿg#ÿbNÿ)uNÿv#wIÿd$e#If&%J#$iÿj/ÿC-ÿ.-EÿC=FZ>-F/ÿ<.]ÿ.-.DQW>=ZÿD/AF-.<>
                    =.?-A;<E=-.ÿ<W-QEÿ-QAÿZQFE-;/AFÿ-Aÿ?-A;/AÿZQFE-;/AFÿE-ÿ<.]-./Uÿ/xZ/DEÿ<FÿD/A;=EE/CÿW]ÿ><BGÿj/
                    A/FEA=ZEÿ<ZZ/FFÿE-ÿ.-.DQW>=Zÿ=.?-A;<E=-.ÿ<W-QEÿ]-QÿE-ÿE,-F/ÿ/;D>-]//Fÿ<.Cÿ/.E=E=/FÿE,<Eÿ.//CÿE-ÿS.-B
                    E,<Eÿ=.?-A;<E=-.ÿ=.ÿ-AC/AÿE-ÿZ->>/ZEÿ]-QAÿ<ZZ-Q.EGÿj/ÿ;<=.E<=.ÿD,]F=Z<>Uÿ/>/ZEA-.=Zÿ<.CÿDA-Z/CQA<>
                    F<?/\Q<ACFÿE,<EÿZ-;D>]ÿB=E,ÿ?/C/A<>ÿA/\Q><E=-.FÿE-ÿ\Q<ACÿ]-QAÿ.-.DQW>=ZÿD/AF-.<>ÿ=.?-A;<E=-.G
                    d$e#If&%J#$ÿ*N'wIJ%Lyÿj/ÿA/FEA=ZEÿ<ZZ/FFÿE-ÿRQFE-;/AÿY.?-A;<E=-.ÿ<W-QEÿ]-QÿE-ÿE,-F/ÿ/;D>-]//Fÿ-A
                    F/A[=Z/ÿDA-[=C/AFÿB,-ÿ.//CÿE-ÿS.-BÿE,<Eÿ=.?-A;<E=-.ÿE-ÿF/A[=Z/ÿ]-QAÿ<ZZ-Q.E2F5Gÿj/ÿ;<=.E<=.ÿD,]F=Z<>U
                    />/ZEA-.=Zÿ<.CÿDA-Z/CQA<>ÿF<?/\Q<ACFÿE,<EÿZ-;D>]ÿB=E,ÿ<DD>=Z<W>/ÿ><BFÿ<.CÿA/\Q><E=-.FÿE-ÿ\Q<ACÿ]-QA
                    RQFE-;/AÿY.?-A;<E=-.Gÿj,/./[/AÿB/ÿ,=A/ÿE,=ACÿD<AE=/FÿE-ÿDA-[=C/ÿFQDD-AEÿF/A[=Z/Fÿ=.ÿ-AC/AÿE-ÿ,/>DÿQF
                    F/A[=Z/ÿ-Aÿ;<.<\/ÿ]-QAÿ<ZZ-Q.E2F5UÿB/ÿB=>>ÿA/zQ=A/ÿE,/;ÿE-ÿZ-.?-A;ÿE-ÿ-QAÿDA=[<Z]ÿFE<.C<ACFÿ<.CÿE-
                    <>>-BÿQFÿE-ÿ<QC=EÿE,/;ÿ?-AÿZ-;D>=<.Z/GÿnQZ,ÿE,=ACÿD<AE=/Fÿ<.CÿE,/=Aÿ/;D>-]//FÿA/Z/=[=.\ÿRQFE-;/A
                    Y.?-A;<E=-.ÿB/ÿ,<[/ÿ-WE<=./Cÿ<W-QEÿ]-Qÿ<A/ÿA/zQ=A/CÿE-ÿ>=;=EÿE,/=AÿQF/ÿ-?ÿ]-QAÿRQFE-;/AÿY.?-A;<E=-.
                    E-ÿE,/ÿD<AE=ZQ><AÿDQAD-F/ÿ?-AÿB,=Z,ÿ=Eÿ=FÿF,<A/Cÿ<.CÿE,/]ÿ<A/ÿ.-Eÿ<>>-B/CÿE-ÿF,<A/ÿ=EÿB=E,ÿ-E,/AFÿ/xZ/DE
                    E-ÿ?Q>_>>ÿE,<Eÿ>=;=E/CÿDQAD-F/GÿT>F-ÿD>/<F/ÿ.-E/ÿE,<EÿPQAE>/ÿRA//SÿTFF/EF{UÿVECGÿj/WF=E/ÿ;<]ÿZ-.E<=.
                    >=.SFÿ-AÿA/?/A/.Z/FÿE-ÿ-E,/AÿB/WF=E/FÿB,=Z,ÿ<A/ÿ.-EÿQ.C/AÿPQAE>/ÿRA//SÿTFF/EF{UÿVECGÿZ-.EA->GÿP,=F
                    +A=[<Z]ÿ+->=Z]ÿC-/Fÿ.-Eÿ<DD>]ÿE-ÿE,-F/ÿB/WF=E/FÿE,<Eÿ<A/ÿ.-EÿQ.C/AÿPQAE>/ÿRA//SÿTFF/EF{UÿVECGÿZ-.EA->Gÿj/
                    /.Z-QA<\/ÿ]-QÿE-ÿA/<CÿE,/ÿDA=[<Z]ÿD->=Z]ÿ-?ÿ/[/A]ÿB/WF=E/ÿ]-Qÿ[=F=EGÿY?ÿ]-Qÿ,<[/ÿ<.]ÿzQ/FE=-.FU
                    Z-;;/.EFUÿ-AÿZ-.Z/A.Fÿ<W-QEÿE,=Fÿ+A=[<Z]ÿ+->=Z]UÿD>/<F/ÿZ-.E<ZEÿQFÿ<Eÿ23445ÿ67896863GÿY?ÿE,=Fÿ+A=[<Z]
                    +->=Z]ÿZ,<.\/FUÿE,/ÿA/[=F/Cÿ+->=Z]ÿB=>>ÿW/ÿD-FE/Cÿ,/A/G
                    ÿ
                    ÿ




                                                             "#$%&'%ÿ)*
                                                           +,-./0ÿ23445ÿ67896863
                                                      :;<=>0ÿ=.?-@?-AB<ACDA-D/AE=/FG./E




789 88781877                                                                                              !1!
Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 25 of 38




            EXHIBIT D
012312435        Case 2:19-cv-00025-AM-VRG 67Document
                                             89ÿ8 ÿ91ÿÿ67Filed
                                                                89ÿ805/28/19
                                                                     ÿ9 Page 26 of 38

      %!&ÿ!'ÿ(((

       !"#ÿ%!&ÿ!'ÿ(((

      )"ÿ*+,ÿ-.*/
      012345ÿ72558ÿ9::53:ÿ;;7
      <ÿ>?@ABCDE?FÿG?HF?IÿJCÿ<@@AKCLMÿ>?@?DNHOP?ÿQHCHB?R?CLÿSÿT?OLÿUAPP?@LDACÿVAIÿWN?I
      XY?CLZÿ[?HIM
      XKILP?ÿUI??\ÿ<MM?LMÿGGUÿ]VAIYHIFÿ^IA_?ILD?MÿJCL?ICHLDACHP̀ÿJC@abÿc?HFdKHIL?I?FÿDCÿTHPPHM`
      X?eHMÿDMÿHÿI?@ABCDE?FÿP?HF?IÿDCÿLc?ÿBPAOHPÿI?@?DNHOP?MÿLIHFDCBÿHCFÿF?OLÿ@APP?@LDACÿDCFKMLIZ
      fAIÿAN?IÿLY?CLZÿZ?HIMa
      JfÿZAKÿcHN?ÿI?@?DN?FÿHÿ@?ILDg?FÿP?LL?IÿI?BHIFDCBÿZAKIÿ<HIAChMÿ>?CLÿLAÿWYCÿH@@AKCLÿfIAR
      XKILP?ÿUI??\ÿ<MM?LMÿGGUÿ̀_P?HM?ÿ@HPPÿLc?ÿfAPPAYDCBÿCKRO?IÿJQQiTJ<XiG[ÿLAÿI?MAPN?ÿZAKI
      H@@AKCLÿMLHLKMÿHCFÿHNADFÿHÿ_AMMDOP?ÿ@IDRDCHPÿ@AR_PHDCLÿO?DCBÿgP?Fj


                                       *klllkm-nk.//n
      VHDPKI?ÿLAÿI?LKICÿI?CLHPÿ_IA_?ILZÿDMÿHÿ@IDR?ÿHCFÿ@IDRDCHPÿ@AR_PHDCLMÿHI?ÿH@LDN?PZÿO?DCBÿgP?F
      OZÿXKILP?ÿUI??\ÿ<MM?LMÿLcIAKBcAKLÿLc?ÿ@AKCLIZaÿÿUPD@\ÿc?I?ÿLAÿND?YÿLc?ÿLcAKMHCFMÿAf
      @IDRDCHPÿ@AR_PHDCLMÿLcHLÿcHN?ÿHPI?HFZÿO??CÿgP?FÿOZÿ<HIAChMjÿ>?CLÿLAÿWYCÿDCÿpAILcÿUHIAPDCHa
      XcDMÿDMÿpWXÿHÿM@HRaÿXcDMÿDMÿHÿM?IDAKMÿHCFÿP?BDLÿDRHL?ÿRHLL?IaÿTAÿCALÿYHDLÿLAÿ@HPPaÿq?ÿYDPP
      RH\?ÿ?N?IZÿ?ffAILÿLAÿI?MAPN?ÿZAKIÿH@@AKCLÿMLHLKMÿ̀OKLÿAC@?ÿHÿ@AR_PHDCLÿcHMÿO??CÿgP?FÿY?
      RHZÿCALÿO?ÿHOP?ÿLAÿAff?IÿHÿMAPKLDACa
      rstuÿwxysÿtyz{|}s~ÿsys
97898 9198197898 91                                                       312
012312435        Case 2:19-cv-00025-AM-VRG 67Document
                                             89ÿ8 ÿ91ÿÿ67Filed
                                                                89ÿ805/28/19
                                                                     ÿ9 Page 27 of 38
      ÿ !"#!$ÿ%&!#"& ÿ#!ÿ" '()ÿ*(!ÿ+(!,ÿ-&ÿ#!ÿ.(#+
      / !!)-+0(!#(ÿ/) *&")ÿ/&)& ÿ*($ )ÿ%ÿ/ /+ ÿÿ%(++ÿ1 #!,
      !ÿ !"2"2!ÿ/(-3 !")
      3 !ÿ&/) "ÿ(%" ÿ" -ÿ)(#,ÿ((!4)ÿ(,ÿ" 3ÿ( )" ,
      /+#* ÿ1"(#!ÿ(ÿ((!"ÿ%ÿ+*(+ÿ3(!ÿ!ÿ" %"ÿ*($ )
      "56789ÿ*699:ÿ(;;97;<ÿ+7=
      >??@ÿ)A6BCDÿ0E889FÿGE=
      ,E88E;<ÿ"9HE;ÿI>J>K
      /LGC9Mÿ@2NNN2KJI2OPPI
        QEB8MÿBCRGSRG6TE6=A6GA967B9;UC97




97898 9198197898 91                                               212
Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 28 of 38




            EXHIBIT E
Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 29 of 38
Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 30 of 38
Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 31 of 38




            EXHIBIT F
                                            Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 32 of 38
           ~ ]~C
              ,\   Ht'<1:i~1 ·1 I~cn. tals, l.J _JC
                              ·l)   (·~ 1 r ·1cl                                                                                                                           if"!'
                                             '     llrl{   < <n11p:.irry                                                                                   fj/o /
                                orrlr-" \                        µ+..::.t.ir-}~411. ,.:5                              ' ()      ) f{/,.)Jj                                     l    J
                                                 '-             / / Z _, 7 7-S 2.f) L-J) 7{_.:;,'-/ ~(J) (                                                       !;_,/o '          ~/                 JJ /
           JESSICA Shaw                                       I rL r; 2 _:,z('1 '{1-f 1 . c/1//6(>
                                                                                                                                                       ~, 7
                                                                                                                                                                      J
                                                                                                                                                                        c> °j(p
                                                                                                                                                                                   71
                                                                                                                                                                                                      V ~ L.-,         r\    , . lr-i
                                                                                                                                                                                                                             ,,.

                                                                                                                                                                                                                                     J

          ~~Box s~            ) ('L.. l.c.ol/<-t z.53 . L(39/ Y t 2 __ L~ 1
                   USTONTx'?72~ _
                                                                                            ~
                                                  ,,... r r c, rLJ_/J --~;\R~,,N~ ACCOUNT- # : Cll157-4926
                                                                                                                                                                                      i
                            ( JLJcP}l opu8' ~\66 __ .;i- -()(S°_)                              ~
                           i..-i- Y·~1z:10JO ~t(ot?                                                                                                                'jS.10                                         ~-~
         Dear JESSICA Shaw, ) ) L_ () z.,79 I DD 11 I(;( J)                                                                                                                                                  b\) ' -
        Pursuant to Texas laws (Texas Penal Code§ 3 I.04 -THEFT OF SERVICE), YOU HAVE •'IVE (5) DAYS FROM
        THE RECEIPT OF THIS DEMAND TO RETURN THE LEASED PROPERTY TO THE LESSOR AT THE
        ADDRESS SPECIFIED IN THE RENTAL CONTRACT OR A CRIMINAL COMPLAINT WILL BE FILED
        WITH THE PROPER AUTHORITIES FOR CRIMINAL PROSECUTION.

       If you are unable to return the below mentioned merchandise, please call the following number within (forty-eight) 48
       hours of the receipt of this letter TO AVOID CRIMINAL CHARGES BEING FILED (refer to backside):


                                                                                                            1-888-427-0997
                                                                                                                                                                                   Az        ~J_ _ ____,_
                                                                                                                                                                                                            z'g'7.                 v
                                                                                                                                                                                             ~
        Aaron's Account Number:                                                                                                         CH157-4926
        Rental Contract Date:                                                                                                           9/9/2015
        ITEMS:                                                                                                                          LPTP HP 4/500 15 .6 TOUCHSCREEN AMD

                                                                                                                                                                                          f$ 31 I                L<J                                       •
                                                                                                                                                           WC\\ 'N\O.C~
  This statutory notice is provided pursuant to Texas Penal Code Title 7 - Offenses Against Property § 3 1.04. You are hereby notified that you have fai led to return that certain

  peisonal property Jeased by you under a written rental contract dated 9/')/2UJ 5 wherein JIJ,S:,ICA ~haw the lessor, to the pa1t1cu1ar place or at Ille particular time provided by the

 said rental contract. Pursuant to Texas law, you have live (5) days from the receipt of this demand to return the leased property to the lessor at the address specified in the rental

 contract. Unless the said property is returned to the lessor at the address specified in the rental contract within the time specified above, the lessor may assume that at the time you

entered into the said rental contract you intended, knew or expected that you would not perform the terms, covenants and agreements of the lessee thereunder, and that you intended

to defraud the lessor. fn such case the lessor may tum over the rental contract and all other available information relating to this incident to the proper authorities for criminal

prosecution.




1111e111 to Ul'Oid paymcrTI iJ' prtsumcd if: f.f) the ac1or failed lo r<J/un1 the property held under a r<:nta/ <1greeman1; (A) w//hmfl"I! tlay.r; ciftur receiving 1ro1Jcc dcmmrdi"K rctllrn, if the prtip.:r(l' ;,.., valt"'d at lr.11., lliun S J,500; or rRJ Within

three days (J(ler recefring nmiee demanding re/um.            ifthe propeny is valued at S 1.500 or more. (c) For purpo.1es ojSuh.reclio11s (u/(4).       lh)ll), und (h){4), nm/er shull be ..oth"< ;n 11•irl~ -'<"111 hy r•,~i.1tercd or cm(fl.•J muil
                                      Case
                                   TC.\       2:19-cv-00025-AM-VRG
                                        Rcn1als. LLC                                                               Document 1 Filed 05/28/19 Page 33 of 38
                                   ~OJ 11 Chaft'\cll Cen1er Dr
     I
                                              ,-o



                                                                                                                                                                     t\ \ \ {\i~\ \ i ~\j\~\ \ \ -
                                   Suite#_:- . ~sOJ I
                                   Charlone '\C -




                                                                                                                                                                             9207 1901 4298 0447 5137 52
                                  CH157-4926
                                  JESSICA Sha"·

                                  HOUSTON TX 77284-! 542


                                                  TEXAS PENAL CODE § 31.04
                                            TITLE 7 - OFFENSES AGAINST PROPERTY
                                                                                     CHAPTER31-THEFT
                                                                                        THEFT OF SERVICE

         (a) A person comi11its theft ofservice if. with intent to avoid payment for service that the actor knows
         is provided only for compensation:

      (2) Havinf control of personal prooer(y under a written rental aereement. the actor holds the
     property beyond the expiration qf the rental period without the effective consent of the owner of the
     property, thereby depriving the 0111J1er of the property ofits use in further rentals;

     (E) Ai'-f OFFENSE UNDER THIS SECTION IS:


    IF THE VALUE OF SERVICE STOLEN IS $100 OR MORE BUT LESS THAN $750, THEN A CONVICTION FOl
    THEFT OF SERVICE IS PUNISHED AS A CLASS B MISDEMEANOR WITH A MAXIMUM POSSIBLE FINJ
    UNDER TEXAS STATE LAW OF UP TO $2,000 AND JAIL TIME OF UP IO 180 DAYS.

   IF THE VALUE OF SERVICE STOLEN IS $750 OR MORE BUT LESS THAN $2,500, THFN A CONVICTION I
   PUNISHED AS A CLASS A MISDEMEANOR WITH A MAXIMUM POSSIBLE FINE UP TO $4,000 AND Lill
   TIME OF VP TO ONE YEAR.

IF THE VALUE OF SERVICE STOLEN IS $2,500 OR MORE BUT LESS THAN $30,000, THEN A CONVlCTIO
FOR JS PUNISHED AS A STATE JAIL FELONY WITH A MAXIMUM POSSIBLE OF UP TO $10,000 AND ill
TIME OF VP TO TWO YEARS.

'nlenl ro umidpaymml i.< pre<umrd if NJ rhe ucrorfuiled in r<lurn thv prt1perty held 1mcl<r a rn11a/ ugrvcment: (.~) niihmJi•'<' clays after receil'ing notia d"mo11Jini: n·wm. if t/1<• prt•{'<·rty i• l'a/ued ul le." than S 1,500; or (Bl                  1111hi1


vee days afra recell'ing rwrice clemanclmg rtl/1171.   if th•• pruf"'rl)' ;,- •·a/ued al 5 /.JOO ur "'""'   (c) Ftir Pll?>ose.• cif Suhwction• (tt)(./), {b)(~J. mu/ {b)f.IJ, notin' ,/r,11/ />,· notiw in uritmg. ll'nl by r<'gi.'lered or certilied m«il.
Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 34 of 38




           EXHIBIT G
N
                                           Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 35 of 38
~                                                                                                                                                                                                                         5331 Spring Valley Road
!Turtle Creek Assets, LLC                                                                                                                                                                                                 Dallas, Texas 75254
                                                                                                                                                                                                                          Telephone: 1-888-399-1701
    A Receivables Trading Company
                                                                                                                                                                                                                          Fax: 214-593-2328
                                                                                                                                                                                                                          www.forwardproperties.net




    Greensboro, GA 30642                                                                                                                                                       AARON'S ACCOUNT#: -                                                                                     281




    Pursuant to Georgia law (Officia l Code of Georgia Annotated ~ 16-8-4 - Theft by conversion) YOU HA VE FIVE (
    DAYS FROM THE RECEIPT OF THIS DEMAND TO RETURN THE LEASED PROPERTY TO T
    LESSOR AT THE ADDRESS SPECIFIED IN THE RENTAL CONTRACT OR A CRIMINAL COMPLA IN
    WILL BE FILED WITH THE PROPER AUTHORITIES FOR C RIMI NAL PROSECUTION.

    If you are unable to return the below mentioned merchandise, please call the fo llowing number within (forty-eight) 4
    hours of the receipt of this letter TO A VOID CRll\llNAL C HARGES BEll\G FIL ED (refe r to backside):


                                                                                                                   1-888-399-1701

    Aaron ' s Store Address :                                                                                                                      2 120 W S rm St Ste 200 Monroe GA 05. 12. 1983
    R ental Contract Date:                                                                                                                         02.04.2016
    ITEMS:                                                                                                                                         7.3cu.rt. Electric Dryer Fron Contr I 4.5cu.n. H
                                                                                                                                                   To load Wa her Front C

    This s tatutory notice is provided pursuant to section 16-8-4 of the Official Code of Georgia Annotated . You are hereby notified that you have fa iled to return that cert n

    personal property leased by you under a written renta l contra.c t dated 02.04.2016 \\herein· · · · · · the le sor. to the particular place or at the panicular time provi

    by the said rental contrnc1. Pursuant 10 Ge<,rg in la". you have fi ve (5) day from the receipt of this demand to return the leased property to the lessor at the address specified in ,e

    rental contracL Unless the s..1id property is returned to the lessor at the address specified in the rental contract \\ithin the time specified above, the lessor may assume that at                                                                                                           e

    time you entered into the s aid rental con1n1c1 you in1c11ded, !..new or expected thot you wo uld not perlonn the 1crms. covenants and agreements of the lessee thereunder. and l                                                                                                          It
    you intended to defraud the lessor. In such case the lessor may tum O\ er the rental contract and all other available infonnation relating to this incident to the proper authori                                                                                                              s

    for criminal prosecution.




     Any JX!f'SOll hm•ing any per:i01K1l pro1x•ny in .H1t'h /Ji!r.wm '.\ p<>S,W.!'W Oll nr lintier ~ucli /"'t·rson 'i' comm/ by 1·1rtm• tif fl least• or rnulJ/ ''J.!"''''"'''nl whn full.\ w n:wm tit" p.:r:iom1/ fJ'"'l"'rty   11 ilhinjin: t la,1:i, ~"V1111rJil)~~.   Sundny.\, tmd holitl \

    udutled. qfier o lrlltr dcmam/11111: return (>{the personal proJXrlY hn' bcr:11 mailed to ~uch pcnon by ce..rtified ur n:gisrercd mail or SloWt<H) m't'rmght delfrery, rvtum rcct!ipl re.quelled ot such perwn·~ last knmm uddron by the o                                                 er

                                 0/11~ {Jl'rSonnJ   propnty or by llw owner's QJ,:C!nt shall be µl'i!~umcd to haw          knowm>:IJ' t.•vm•cncd s11d1 pcr.~onal f>N>/>erty w ~udt /JCrsu11 ·~ own "~" l11 1•lulutiu11 of \lit:h lca~e or ugreemcm
Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 36 of 38




           EXHIBIT H
      Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 37 of 38




                      Turtle Creek Assets, Ltd.
February 4, 2019

To whom it may concern,


In consideration of the conclusion of satisfactory arrangements for Daniel Aveline, the

debts regarding Aarons account numbers C1134-14082 (Sony PS4) and C1134-14078

(55” Samsung TV) both leased on February 14, 2015, which were charged off to Turtle

Creek Assets, with outstanding balances of $596.62 and $2743.79, respectively,

have been released and discharged as settled in full via a third party agency (Mediation

Services) for $1500.00 which was paid in installments between October 12, 2018 and

January 31, 2019.


Thank you for your business! Should there be any questions, please do not hesitate to

email me directly at doug@forwardproperties.net or call my direct line at 800-337-6587.



Doug Engle
Special Services
Turtle Creek Assets, Ltd.
Forward Properties International, Inc.




                                        Turtle Creek Assets, Ltd.
                                   by and through its general partner
                                  Forward Properties International, Inc.
         Case 2:19-cv-00025-AM-VRG Document 1 Filed 05/28/19 Page 38 of 38




                                                                                                 Contact Us:       469-310-4537
Daniel Aveline
1820 Kyerdale Dr
Lafaqyette, lN 47909

March 5, 2019

Last Four of Social: XXX-XX-8992
Account Number: C1134-14078
Original Creditor: Aaron’s, Inc.
Balance: $0.00

Dear Daniel Aveline,


Mediation Services has received your payment in the amount of $1500.00


Your payment was received on January 31, 2019. The above mentioned account is considered
“SETTLED IN-FULL” contact the following credit reporting agencies and sends them a copy of this
notice according to their instruction:
Transunion:                                 +1 800 916 8800                             www.Transunion.com
Equifax:                                    +1 800 685 1111                             www.Equifax.com
Experian:                                   +1 877 284 7942                             www.Experian.com


If you have any questions regarding the above referenced account, please contact our office! Please refer
to the account number listed above. Thank you for resolving your obligation.



                                                          Kind Regards,
                                                        Michael J. Goldstein
                                                     Financial Claims Division
                                                      Mediation Services, Ltd.


Director of Compliance Debt Retrieval Consultant CONFIDENTIALITY NOTICE: This correspondence and any attachments are confidential and
may be privileged. If you have received it by mistake, please notify the sender and promptly obliterate this document. Any unauthorized use or
dissemination of this document and its attachments in whole or in part is strictly prohibited. Please note that correspondences are susceptible
to chance. Central Finance (Including its group companies) shall not be liable for the improper or incomplete transmission of the information
contained in this communication nor for any delay in its receipt or damage to your system. We do not guarantee that the integrity of this
communication has been maintained or that this communication is free of viruses, interceptions and/or interference.
This is an attempt to collect a debt, any information obtained will be used for that purpose.




                                                                                                                                 Page 1
